Citation Nr: 1030985	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-30 970	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus.

2.  Entitlement to service connection for associated peripheral 
neuropathy of the right upper extremity.

3.  Entitlement to service connection for associated peripheral 
neuropathy of the left upper extremity.

4.  Entitlement to service connection for associated peripheral 
neuropathy of the right lower extremity.

5.  Entitlement to service connection for associated peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to service connection for coronary artery 
disease.

7.  Entitlement to service connection for chronic kidney failure 
with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran died in October 2009, during the pendency of this 
appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction at this time 
to adjudicate the merits of these pending claims.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the appellant's death and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(which, in this particular instance, is the RO in Montgomery, 
Alabama).  




ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


